In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00058-CR



       LATOYA SAKEITHA ERWIN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 114th District Court
                Smith County, Texas
            Trial Court No. 114-1352-17




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                ORDER

        Latoya Sakeitha Erwin was convicted in a bench trial in Smith County1 of exploitation of

an elderly individual. See TEX. PENAL CODE ANN. § 32.53(b) (West 2016). The trial court

sentenced Erwin to ten years’ imprisonment, but suspended the sentence in favor of placing her on

community supervision for six years. Erwin appeals.

        Erwin’s attorney has filed an appellate brief in which he concludes, after a review of the

record and the related law, that the appeal is frivolous and without merit. The brief presents

arguable points of error, but after a discussion of the applicable law and facts, counsel concludes

that the points do not present reversible error. The brief, thus, meets the requirements of Anders

v. California, 386 U.S. 738 (1967), and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).

        Counsel informed Erwin of her right to review the record and to submit a pro se response

to counsel’s Anders brief. Erwin did not submit a response.

        As required by the Texas Court of Criminal Appeals in Stafford v. State, , we have

conducted our own investigation of the record to discover if there are arguable grounds for appeal.

We conclude that the issue of legal sufficiency of the evidence presents an arguable issue that

requires additional briefing. Stafford, 813 S.W.2d at 511. “When we identify issues that counsel

on appeal should have addressed but did not, we need not be able to say with certainty that those

issues have merit; we need only say that the issues warrant further development by counsel on


1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.




                                                        2
appeal.” Wilson v. State, 40 S.W.3d 192, 200 (Tex. App.—Texarkana 2001, order). In such a

situation, we “must then guarantee appellant’s right to counsel by ensuring that another attorney

is appointed to represent appellant on appeal.” Stafford, 813 S.W.2d at 511 (citing Anders, 386

U.S. at 744).

       Accordingly, we grant current appellate counsel’s motion to withdraw, and we abate this

cause to the trial court for the appointment of new appellate counsel. The appointment is to be

made within ten days of the date of this order. Appellate counsel is to address the issue presented

here, as well as any other issues that warrant further development on appeal.

       A memorialization of the trial court’s appointment shall be entered into the record of this

case and presented to this Court in the form of a supplemental clerk’s record within ten days of the

date of appointment.

       The current submission date of December 18, 2018, is hereby withdrawn. We will

establish a new briefing schedule on our receipt of the supplemental clerk’s record.

       IT IS SO ORDERED.

                                                  BY THE COURT

Date: December 12, 2018




                                                 3